 1   RICHARD A. BESHWATE, JR., SBN 179762
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4   Costco has some great resort packages/
     Attorney for Defendant
 5   ADOLFO MEDINA-OREGON
 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00133-LJO-SKO
11                         Plaintiff,                 AMENDED
12           v.                                       STIPULATION AND ORDER TO
                                                      CONTINUE HEARING
13    ADOLFO MEDINA-OREGON,
14                         Defendant.
15

16          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
17   counsel, RICHARD A. BESHWATE, JR. attorney for Defendant ADOLFO MEDINA-OREGON,
18   and BRIAN DELANEY, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled
19   for February 4, 2019, at 1:00 p.m., shall be calendared for APRIL 1, 2019, at 1:00 p.m. for status
20   conference.
21          Attorneys for Defendant and Plaintiff are requesting the continuance of the hearing due to
22   negotiations and investigations. Assistant United States Attorney Brian Delaney has no objection
23   to the continuance.
24          The parties stipulate that the time until the next hearing should be excluded from the
25   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
26   served by the court excluding such time, so that counsel for the defendant may have reasonable
27   time necessary for effective preparation and to continue negotiations, taking into account the
28
                                                      1
 1   exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the

 2   interests of justice are served by granting this continuance outweigh the best interests of the public

 3   and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).

 4            Dated: January 30, 2019              Respectfully submitted,

 5
                                                   /s/ RICHARD A. BESHWATE, JR.
 6                                                 RICHARD A. BESHWATE, JR.
 7                                                 Attorney for Defendant,
                                                   ADOLFO MEDINA-OREGON
 8

 9
              Dated: January 30, 2019              Respectfully submitted,
10

11                                                 /s/ Brian Delaney
                                                   BRIAN DELANEY
12                                                 Assistant U.S. Attorney
13

14                                                    ORDER
              Pursuant to the parties’ stipulation, the hearing as to the above-named defendant currently
15

16   scheduled for February 4, 2019, at 1:00 p.m., is vacated and the status conference hearing will be

17   heard on April 1, 2019, at 1:00 p.m. Time shall be excluded for the reasons set forth in the

18   parties’ stipulation.
19
              The Court notes that this case has been pending since June 25, 2018, and this will be the
20
     third status conference in this case. To move this case forward, the parties shall be prepared to
21
     select a mutually agreeable trial date before Chief U.S. District Judge Lawrence J. O’Neill at the
22
     status conference on April 1, 2019.
23

24

25   IT IS SO ORDERED.
26
     Dated:     January 31, 2019                                   /s/   Sheila K. Oberto             .
27                                                      UNITED STATES MAGISTRATE JUDGE
28
                                                        2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
